SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 33-23444) UNDER THE SECURITIES ACT OF 1933 [X] PRE-EFFECTIVE AMENDMENT NO. [ ] POST-EFFECTIVE AMENDMENT NO. 57 [X] and REGISTRATION STATEMENT (NO. 811-05628) UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 60 [X] Vanguard Malvern Funds (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [X] on April 30, 2013, pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Vanguard TIPS Transition Fund Prospectus April 30, 2013 Investor Shares & Institutional Shares Vanguard TIPS Transition Fund Investor Shares Vanguard TIPS Transition Fund Institutional Shares This is the Funds initial prospectus, so it contains no performance data. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summary 1 Investing With Vanguard 15 More on the Fund 4 Additional Information 15 The Fund and Vanguard 10 Glossary of Investment Terms 16 Investment Advisor 11 Dividends, Capital Gains, and Taxes 12 Share Price 13 Fund Summary Investment Objective The Fund seeks to transition a portfolio of long-, intermediate-, and short-term inflation-indexed bonds contributed by six Vanguard funds into a portfolio of short-term inflation-indexed bonds that resembles the Barclays U.S. Treasury Inflation-Protected Securities 0-5 Year Index (the Index). Shortly after completion of the transition, it is expected that the Fund will cease operations
